DETAILED ACTION
This action is in response to the request for continuing examination received February 2, 2022. After consideration of applicant's amendments and/or remarks:
Examiner withdraws rejections under 35 USC § 103.
Claims 1-6 and 10-14 are allowed.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Examiner notes that in the limitations "the first menu proximately located near the marked first editable unit" (claims 1, 2, 10, and 11) and "the second menu proximately located near the marked first editable menu and proximately located near the first drop-down menu" (claims 3 and 12) the term "proximately" generally would be considered an indefinite terminology under 35 USC § 112(b). See MPEP 2173.05. However, Applicant supplies some definite standard for measuring the scope of the term: "As illustrated, the menu 325 is proximately located to the marked editable unit 320C. That is, the menu 325 is aligned with and below the marked editable unit 320C." Present Specification, ¶ 30, emphasis added.

de-emphasizing, on the display, at least the second portion of the editable text … emphasizing, on the display, the first portion of the editable text, wherein the first portion of the editable text includes a plurality of editable units, wherein emphasizing is distinct from de-emphasizing and emphasizing … marking, on the display, a first editable unit of the first portion of the editable text … and the first editable unit includes editable text representative of a correctly spelled word that is spelled correctly; displaying, on the display, at least a first drop-down menu associated with the first editable unit based on a user-originated menu action, the first menu proximately located near the marked first editable unit and the first drop-down menu displaying at least one user selectable alternative textual representations of the first editable unit and providing a user selectable feature for the user to select other user selectable options; modifying, on the display, the first editable unit of the first portion of editable text based on the user-originated menu action, the first editable unit being modified in response to a user input associated with the first drop-down menu; and after modifying the first editable unit, unmarking, on the display, the first editable unit of the first portion of the editable text, and marking, on the display, a second editable unit of the first portion of the editable text, wherein the second editable unit is associated with a next editable text of the sequence of editable text and marking is distinct from de-emphasizing and distinct from emphasizing … and the second editable unit includes editable text representative of a correctly spelled word. These limitations in combination with the other elements recited are not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        March 21, 2022